51 N.Y.2d 996 (1980)
The People of the State of New York, Appellant,
v.
Emanuel Batista and Frances Branciforte, Respondents.
Court of Appeals of the State of New York.
Argued November 13, 1980.
Decided November 25, 1980.
Robert M. Morgenthau, District Attorney (Jerrold L. Neugarten and Jerrold Tannenbaum of counsel), for appellant.
Richard Steel for respondents.
Concur: Chief Judge COOKE and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and MEYER.
Order affirmed (People v Wharton, 46 N.Y.2d 924, 925).